--------------------------------------------------------------------------------

Exhibit 10.2



FORM OF LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of October
12, 2020 by and among (i) AMCI Acquisition Corp., a Delaware corporation
(together with its successors, the “Purchaser”), (ii) AMCI Sponsor LLC, in the
capacity under the Merger Agreement as the Purchaser Representative (including
any successor Purchaser Representative appointed in accordance therewith, the
“Purchaser Representative”), and (iii) the undersigned (“Holder”).  Any
capitalized term used but not defined in this Agreement will have the meaning
ascribed to such term in the Merger Agreement.


WHEREAS, on or about the date hereof, (i) the Purchaser, (ii) AMCI Merger Sub
Corp., a Delaware corporation and a wholly-owned subsidiary of the Purchaser
(“Merger Sub”), (iii) the Purchaser Representative, (iv) Vassilios Gregoriou, in
the capacity as the Seller Representative under the Merger Agreement, and
(v) Advent Technologies Inc., a Delaware corporation (together with its
successors, the “Company”), entered into that certain Agreement and Plan of
Merger (as amended from time to time in accordance with the terms thereof, the
“Merger Agreement”), pursuant to which, among other matters, upon the
consummation of the transactions contemplated thereby (the “Closing”), Merger
Sub will merge with and into the Company, with the Company continuing as the
surviving entity (the “Merger”), and as a result of which, all of the issued and
outstanding capital stock of the Company immediately prior to the Closing shall
no longer be outstanding and shall automatically be cancelled and shall cease to
exist, in exchange for the right to receive the Merger Consideration, all upon
the terms and subject to the conditions set forth in the Merger Agreement and in
accordance with the applicable provisions of the of the DGCL;


WHEREAS, as of the date hereof, Holder is a holder of the Company Stock in such
amounts and classes or series as set forth underneath Holder’s name on the
signature page hereto; and


WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, the parties desire to enter
into this Agreement, pursuant to which the Merger Consideration received by
Holder in the Merger (all such securities, together with any securities paid as
dividends or distributions with respect to such securities or into which such
securities are exchanged or converted, the “Restricted Securities”), shall
become subject to limitations on disposition as set forth herein.


NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:


1

--------------------------------------------------------------------------------

1.        Lock-Up Provisions.


(a) Holder hereby agrees not to, during the period (the “Lock-Up Period”)
commencing from the Closing and ending on the earlier of (x) the one (1) year
anniversary of the date of the Closing, (y) the date on which the closing price
of the Purchaser Common Stock equals or exceeds $12.00 per share (as adjusted
for stock splits, stock dividends, reorganizations, recapitalizations and the
like) for any twenty (20) trading days within any thirty (30) trading day period
commencing at least one-hundred fifty (150) days after the Closing, and (z) the
date after the Closing on which Purchaser consummates a liquidation, merger,
share exchange or other similar transaction with an unaffiliated third party
that results in all of Purchaser’s stockholders having the right to exchange
their equity holdings in Purchaser for cash, securities or other property:  (i)
lend, offer, pledge, hypothecate, encumber, donate, assign, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any Restricted Securities, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Restricted
Securities, or (iii) publicly disclose the intention to do any of the foregoing,
whether any such transaction described in clauses (i), (ii) or (iii) above is to
be settled by delivery of Restricted Securities or other securities, in cash or
otherwise (any of the foregoing described in clauses (i), (ii) or (iii), a
“Prohibited Transfer”).  The foregoing sentence shall not apply to the transfer
of any or all of the Restricted Securities owned by Holder (I) by gift, will or
intestate succession upon the death of Holder, (II) to any Permitted Transferee
(as defined below) or (III) pursuant to a court order or settlement agreement
related to the distribution of assets in connection with the dissolution of
marriage or civil union; provided, however, that in any of cases (I), (II) or
(III) it shall be a condition to such transfer that the transferee executes and
delivers to the Purchaser and the Purchaser Representative an agreement stating
that the transferee is receiving and holding the Restricted Securities subject
to the provisions of this Agreement applicable to Holder, and there shall be no
further transfer of such Restricted Securities except in accordance with this
Agreement.  As used in this Agreement, the term “Permitted Transferee” shall
mean: (A) the members of Holder’s immediate family (for purposes of this
Agreement, “immediate family” shall mean with respect to any natural person, any
of the following: such person’s spouse, the siblings of such person and his or
her spouse, and the direct descendants and ascendants (including adopted and
step children and parents) of such person and his or her spouses and siblings),
(B) any trust for the direct or indirect benefit of Holder or the immediate
family of Holder, (C) if Holder is a trust, the trustor or beneficiary of such
trust or to the estate of a beneficiary of such trust, (D) if Holder is an
entity, as a distribution to limited partners, shareholders, members of, or
owners of similar equity interests in Holder upon the liquidation and
dissolution of Holder, and (E) any affiliate of Holder.  Holder further agrees
to execute such agreements as may be reasonably requested by Purchaser or the
Purchaser Representative that are consistent with the foregoing or that are
necessary to give further effect thereto.


(b) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Purchaser shall refuse to recognize any such purported transferee of
the Restricted Securities as one of its equity holders for any purpose.  In
order to enforce this Section 1, Purchaser may impose stop-transfer instructions
with respect to the Restricted Securities of Holder (and Permitted Transferees
and assigns thereof) until the end of the Lock-Up Period.


(c) During the Lock-Up Period, each certificate evidencing any Restricted
Securities shall be stamped or otherwise imprinted with a legend in
substantially the following form, in addition to any other applicable legends:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF OCTOBER 12, 2020, BY AND
AMONG THE ISSUER OF SUCH SECURITIES (THE “ISSUER”), A CERTAIN REPRESENTATIVE OF
THE ISSUER NAMED THEREIN AND THE ISSUER’S SECURITY HOLDER NAMED THEREIN, AS
AMENDED.  A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY
THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”


(d) For the avoidance of any doubt, Holder shall retain all of its rights as a
stockholder of the Purchaser during the Lock-Up Period, including the right to
vote any Restricted Securities, subject to the terms of the Merger Agreement.


2.        Miscellaneous.


(a) Termination of Merger Agreement.  This Agreement shall be binding upon
Holder upon Holder’s execution and delivery of this Agreement, but this
Agreement shall only become effective upon the Closing.  Notwithstanding
anything to the contrary contained herein, in the event that the Merger
Agreement is terminated in accordance with its terms prior to the Closing, this
Agreement and all rights and obligations of the parties hereunder shall
automatically terminate and be of no further force or effect.


2

--------------------------------------------------------------------------------

(b) Binding Effect; Assignment.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.  This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time. The Purchaser may freely assign any or all of its rights
under this Agreement, in whole or in part, to any successor entity (whether by
merger, consolidation, equity sale, asset sale or otherwise) without obtaining
the consent or approval of Holder.  If the Purchaser Representative is replaced
in accordance with the terms of the Merger Agreement, the replacement Purchaser
Representative shall automatically become a party to this Agreement as if it
were the original Purchaser Representative hereunder.


(c) Third Parties.  Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.


(d) Governing Law; Jurisdiction.  This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.  Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 2(g). Nothing in this Section 2(d) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law.


(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 2(e).


3

--------------------------------------------------------------------------------

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import shall be deemed in each
case to refer to this Agreement as a whole and not to any particular section or
other subdivision of this Agreement; and (iv) the term “or” means “and/or”. The
parties have participated jointly in the negotiation and drafting of this
Agreement. Consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.


(g) Notices.  All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):


If to the Purchaser Representative or, at or prior to the Closing, Purchaser,
to:


With a copy (which will not constitute notice) to:


AMCI Sponsor LLC
Ellenoff Grossman & Schole LLP
1501 Ligonier Street, Suite 370
1345 Avenue of the Americas, 11th Floor
Latrobe, PA  15601
New York, New York 10105
Attn: William Hunter
Attn:
Stuart Neuhauser, Esq.
Telephone No.:  (203) 856-7285

Matthew A. Gray, Esq.

Email:  whunter@amcigroup.com
Facsimile No.:
(212) 370-7889


Telephone No.:
(212) 370-1300

 
Email:
sneuhauser@egsllp.com
 

mgray@egsllp.com
    



4

--------------------------------------------------------------------------------

If to the Purchaser after the Closing, to:
with copies (which shall not constitute notice) to:
 
 
 
and
Advent Technologies Holdings, Inc.


One Mifflin Place
Ellenoff Grossman & Schole LLP
119 Mt Auburn Street, Suite 400
1345 Avenue of the Americas, 11th Floor
Cambridge, MA  02138
New York, New York 10105
Attn: James F. Coffey
Attn:
Stuart Neuhauser, Esq.
Telephone No.: (617) 645-0017
 
Matthew A. Gray, Esq.
Email: jcoffey@advent.energy
Facsimile No.:  (212) 370-7889
 
Telephone No.: (212) 370-1300
and
Email:
sneuhauser@egsllp.com
 
 
mgray@egsllp.com
the Purchaser Representative
 
 
and
 
 
 
Ropes & Gray LLP
 
1211 Avenue of the Americas
 
New York, New York 10036-8704
 
Attn:
Carl Marcellino, Esq.
 
 
Paul D. Tropp, Esq.
 
Facsimile No.:  (212) 596-9090
 
Telephone No.: (212) 841-0623
 
                           (212) 596-9515
 
Email:
Carl.Marcellino@ropesgray.com
 
 
Paul.Tropp@ropesgray.com
 
 
 
 
If to Holder, to:  the address set forth below Holder’s name on the signature
page to this Agreement.
 



(h) Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Purchaser, the Purchaser Representative and Holder.  No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof.  No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.


(i) Severability.  In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction. 
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.


5

--------------------------------------------------------------------------------

(j)                         Specific Performance.  Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by Holder, money damages will be inadequate
and Purchaser (and the Purchaser Representative on behalf of the Purchaser) will
have no adequate remedy at law, and agrees that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
Holder in accordance with their specific terms or were otherwise breached. 
Accordingly, each of the Purchaser and the Purchaser Representative shall be
entitled to an injunction or restraining order to prevent breaches of this
Agreement by Holder and to enforce specifically the terms and provisions hereof,
without the requirement to post any bond or other security or to prove that
money damages would be inadequate, this being in addition to any other right or
remedy to which such party may be entitled under this Agreement, at law or in
equity.


(k)                         Entire Agreement.  This Agreement constitutes the
full and entire understanding and agreement among the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties is expressly canceled;
provided, that, for the avoidance of doubt, the foregoing shall not affect the
rights and obligations of the parties under the Merger Agreement or any
Ancillary Document.  Notwithstanding the foregoing, nothing in this Agreement
shall limit any of the rights or remedies of the Purchaser and the Purchaser
Representative or any of the obligations of Holder under any other agreement
between Holder and the Purchaser or the Purchaser Representative or any
certificate or instrument executed by Holder in favor of the Purchaser or the
Purchaser Representative, and nothing in any other agreement, certificate or
instrument shall limit any of the rights or remedies of the Purchaser or the
Purchaser Representative or any of the obligations of Holder under this
Agreement.


(l)                         Further Assurances.  From time to time, at another
party’s request and without further consideration (but at the requesting party’s
reasonable cost and expense), each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.


(m)                       Counterparts; Facsimile.  This Agreement may also be
executed and delivered by facsimile signature or by email in portable document
format in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.


{Remainder of Page Intentionally Left Blank; Signature Pages Follow}


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.



 
Purchaser:
     
AMCI ACQUSITION CORP.
     
By:
     
Name:
 
Title:
     
The Purchaser Representative:
     
AMCI Sponsor LLC,
 
solely in the capacity under the Merger Agreement
as the Purchaser Representative
     
By:
     
Name:
 
Title:



{Additional Signature on the Following Page}


{Signature Page to Lock-Up Agreement}

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.



Holder:      Name of Holder:  [ ]    

By:
   
Name: 
 
Title: 
 



Number and Type of Shares of Company Stock:
     
Company Common Stock:
         
Series Seed Preferred Stock:
         
Series A Preferred Stock:
         
Address for Notice:
     

Address:
               

Facsimile No.:
   
Telephone No.:
   

Email:


 





{Signature Page to Lock-Up Agreement}

--------------------------------------------------------------------------------